DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
Claims 1-30 have been examined. Claims 1, 11 and 21 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-14, 17-24, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US. 20130216982A1 hereinafter Bennett) in view of Devries et al. (US.20170249445A1)
With respect to claim 1, Bennett teaches a personal health system for promoting healthy choices to one or more users, the personal health system comprising:
 at least one computing device including a processor and a non-transitory computer- readable medium coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor the personal health platform is operable to: 
generate a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics of the user including intake values for a plurality of food types over a predetermined period (‘982; Para 0109: a prompt provided to the user to identify one or more foods consumed at the one or more location;  Para 0166: the user may input a username and password (or may provide other identification information) via user interface 112, and proceed to step 220 (or step 222) by selecting a “My Profile” option, as shown in the example display of FIG. 14. When step 220 is used, the processor 110 receives a first input from user interface 112 indicative of a selected dietary program. FIG. 15 is an example display that may be provided by the user interface 112 to prompt a user to input a dietary program or specific health-related goals), the intake values including a vegetable intake value, a fruit intake value, a dairy intake value, a whole grain intake value, a refined grain intake value, a meat/egg intake value, a seafood intake value and an oil intake value, and the food types including vegetables, fruit, dairy, whole grain, refined grain, meat/eggs, seafood and oil, (‘982; Para 0109: he processor, the first data port, and the second data port are housed in a user interface device. The user interface device may include a GPS-enabled mobile device, and wherein the first data port is configured to receive a third input data representative of one or more locations detected using the GPS over a predefined period of time. The first data port is configured to receive the second input data in response to a prompt provided to the user to identify one or more foods consumed at the one or more locations; Para 0157:  Para 0168: the user interface 112 may display a zooming or zoomable user interface (ZUI), which may be a graphical display that allows the user to change the scale of view on a set of images of food products); 

store a user profile for the user on the non-transitory computer-readable medium of the device (‘982; Para 0016:  a non-transitory computer readable medium storing computer-executable instructions that, when executed by at least one computer processor, causes a computer system to perform a method for assessing a person's diet… User data profile data is received, the user data profile data representative of target amounts for the first nutrient and the second nutrient, the target amounts determined based on the selected dietary program, a nutritional goal specific to the person, and health information associated with the person), the user profile comprising 
a total food score for each of the food types that is based on an intake score for the food type and an extra food penalty for the food type, wherein the intake score is based on the intake value of the food type input by the user divided by a predetermined optimal intake value for the food type (‘982; Para 0019: the indicator includes an aggregate nutritional score that provides, based on the weighted function, a quantitative measure of the alignment between the person's diet and the selected dietary program)
Devries teaches  
Devries teaches the personal characteristics of the user further including an alcohol intake value and a caffeine intake value (‘445; Para 0049: alcohol intake (e.g. in units of mass, volume, or “standard drinks” (e.g. where a “drink” is about 14 g of alcohol); or, in terms of blood alcohol concentration))
an alcohol penalty that is based on the alcohol intake and a caffeine penalty that is based on the caffeine intake (‘445; Para 0049: nutrition-related metrics corresponding to intake of micronutrients can be calculated, such as vitamins, minerals, fibre, and/or phytonutrients, including: (i) sodium intake (e.g in units of mg or mmol); (j) potassium intake (e.g. in units of mg or mmol); (k) potassium/sodium intake ratio (e.g. “K+/Na+”, in units of mmol/mmol); (1) caffeine intake (e.g. in units of mg, or in units of mg/kg body weight); (m) alcohol intake (e.g. in units of mass, volume, or “standard drinks” (e.g. where a “drink” is about 14 g of alcohol); or, in terms of blood alcohol concentration); (n) phytonutrient intake, e.g. in terms of a phytonutrient index [%] (MCCARTY, M F, 2004), and/or in terms of change in antioxidant capacity (e.g. change in total plasma antioxidant capacity; in units of umol, or in % change; total antioxidant capacity can also be reported, e.g. in units of uM or in units of nmol/mg of protein) (GHISELLI, A et al., 2000). The examples in the preceding sentence can be broken into categories pertaining to a given window of time (for example, the past day, or a given week) or categories pertaining to each distinct meal, for example); and 
a nutrition score for the user that is based on a combination of the total food scores for each of the food types minus the alcohol penalty and the caffeine penalty (‘445; Para 0053: the caloric intake can be the Metabolisable Energy [kcal] (as is available as the “Calories” directly from the Nutrition Facts panels at present in North America). In certain other embodiments, the caloric intake can be the ME with unavailable carbohydrates (i.e. “dietary fibre”) specifically accounted for, for example according to the equation: ME [kcal]=3.75*AC+2*DF+9*F+4*P+7*Alc, where: AC is mass of available carbohydrates (or monosaccharide) [g], DF is mass of dietary fibre (or “unavailable carbohydrates”), F is mass of fats [g], P is mass of proteins [g], and Alc is mass of alcohol [g] (e.g. see FIG. 3 and Table 1 of (LIVESEY, G, 2001)); for example, the variables AC, DF, F, P, Alc can be acquired during the training process (further described below) for a given meal from the Nutrition Facts labels) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the user specific modulation of nutrient intake of Bennett with the technique of measuring nutritional intake as taught by DeVries and the motivation is to provide the intake values excluding the alcohol and caffeine consumption.
 Claims 11 and 21 are rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the personal health system of Claim 1, Bennett discloses wherein the personal health platform is operable to determine a quantity of free calories of the user based on a difference between a total intake value of the user and intakes needs value of the user, wherein the total intake value is a sum of the vegetable intake value, the fruit intake value, the dairy intake value, the whole grain intake value, the refined grain intake value, the meat/egg intake value, the seafood intake value and the oil intake value.(‘982; Para 0010 )  
Claims 12 and 22 are rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the personal health system of Claim 2, Bennett discloses wherein the personal health platform is operable to allocate portions of the quantity of free calories to one or more of the food types, wherein the size of the portion allocated to the food type is identified as a tolerance value of the food type (‘982; Para 0021).  
Claims 13 and 23 are rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the personal health system of Claim 3, Bennett discloses wherein the quantity of free calories are allocated to the one or more of the food types based on a set of distribution percentages that indicate a percentage of the quantity of free calories to allocate to each of the food types (‘982; Para 0318: percentage difference).  
Claims 14 and 24 are rejected as the same reason with claim 4. 

With respect to claim 7, the combined art teaches the personal health system of Claim 6, Devries discloses wherein the intake needs value is a based on a physical activity level of the user (‘445; Para 0122 the amount of physical activity for a given meal…).  
Claims 17 and 27 are rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the personal health system of Claim 7, Devries discloses wherein the personal characteristics include a life stage of the user selected from a group consisting of: child, adolescent, adult, elderly, pregnant and lactating (‘445; Para 0195).  
Claims 18 and 28 are rejected as the same reason with claim 8. 

With respect to claim 9, the combined art teaches the personal health system of Claim 8, Devries discloses wherein the personal health platform is operable to determine the caffeine penalty based on whether the caffeine intake exceeds a caffeine threshold associated with the life stage of the user.(‘445; Para 0132)   
Claims 19 and 29 are rejected as the same reason with claim 9. 

With respect to claim 10, the combined art teaches the personal health system of Claim 9, Devries discloses wherein the personal health platform is operable to determine the alcohol penalty based on whether the alcohol intake exceeds an alcohol threshold associated with the life stage of the user (‘445; Para 0070).  
Claims 20 and 30 are rejected as the same reason with claim 10.. 

Claim(s) 5-6, 15-16, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US. 20130216982A1 hereinafter Bennett) in view of  Devries et al.(US. 20170249445) and further in view of Landers (US. 20130138239A1)

With respect to claim 5, the combined art does not teach, according to the personal health system of Claim 4, wherein the personal health platform is operable to determine an extra food value for each of the food types based on a difference between the intake value of that food type and a sum of the predetermined optimum intake value of the food type and the tolerance value of the food type. However, Landers discloses the aforementioned feature (‘239; Para 0083). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Hanlon/Devries with the technique of providing health and fitness management as taught by Landers in order to include the extra food value on the personal health platform.
Claims 15 and 25 are rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the personal health system of Claim 5, wherein the personal health platform is operable to determine the extra food penalty value for each of the food types based on a penalty factor multiplied by the extra food value for the food type divided by the predetermined optimum intake value for the food type (‘239; Para 0083).  
Claims 16 and 26 are rejected as the same reason with claim 6. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the argument does not apply to the references of Bennett being used in the current rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686